Holmes, J.,
dissenting. This matter was presented to this court on the merits, having been submitted for our *92consideration and determination of a legal issue of first impression. All parties submitted briefs upon the merits and sought a legal pronouncement by this court. No questions were raised by the parties either by way of brief or oral argument as to the appealability of this case. This question of jurisdiction was raised sua sponte by this court.
A more reasonable interpretation of the pertinent Civil Rule here should lead this court to the conclusion that we have a reviewable issue before us, and thus we should proceed with a determination of the merits of the case.